LAWSON, Justice.
This is an appeal from a decree overruling a demurrer to a bill in -equity.
Marvin D. Kinzer, appellee, filed the bill against appellant, Kay-Noojin development Company, seeking to enjoin the ap*584pellant from maintaining an alleged nuisance and seeking damages for injuries to his property.
The demurrer contained only one ground, namely, that there is no equity in the bill.
The principles discussed and approved by the court on this day in the case of Kay-Noojin Development Company v. Hackett et al., post, p. 588, 45 So.2d 792 are in all respects controlling here.
The judgment appealed from is affirmed upon the authority of that case.
Affirmed.
BROWN, FOSTER, SIMPSON and STAKELY, JJ., concur.